Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonough (U.S. Patent 5,052,792).
McDonough discloses a vehicle having a body (see Fig. 7) comprising a mirror assembly comprising a mirror housing (12) secured to the body (see Fig. 7); a flexible, reflective body/member  (80) secured to the mirror housing and having a rigid portion (the portion supported by element 78) and a flexible portion/member (the portion not supported by element 78); an actuator (62, 64) operably coupled to the flexible portion/member (see Fig. 6) and configured to move the flexible portion/member between a first curvature relative to the rigid portion and a second curvature relative to the rigid portion (see Fig. 6 along with column 1, line 55 to column 2, line 3 and column 6, line 40 to column 7, line 20); and a controller (element 82 and the electric circuit thereof) in communication with the actuator (see Fig. 7), the controller being configured to, in response to an operating condition being satisfied (the turn signal lever or backing maneuver (inherently imparts a reverse gear of the vehicle transmission), control the actuator to move the flexible portion from the first curvature to the second curvature (see Fig. 7 .
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by McDonough (U.S. Patent 5,052,792).
	McDonough discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the mirror actuator being a SMA material or piezoelectric element.
	The examiner takes Official Notice that it well known to use and employ an actuator of a SMA or piezoelectric material in the same field of endeavor for the purpose of adjusting a mirror element. 

As to the limitations of claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flexible, reflective body/member of McDonough to include a reflective/mirror coating/film on an upper portion of the flexible, reflective body/member in order to reduce optical distortions of light.
6.	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by McDonough (U.S. Patent 5,052,792) in view of Su et al (U.S. Patent Application Publication 2003/0151835).
McDonough discloses all of the subject matter claimed, note the above explanation, except for a transmission sensor, a hand-wheel angle sensor or a geolocation sensor in communication with the controller. 
Su et al teaches it is well known to use and employ a transmission sensor/detector, a hand-wheel angle sensor/detector or a geolocation sensor/detector in communication with a controller in the same field of endeavor for the purpose of adjusting/moving a vehicular monitoring device (i.e., a rearview mirror) to a selected position. Note paragraphs 0026, 0027 and 0038 of Su et al. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller of McDonough to include a typical transmission sensor/detector, a hand-wheel angle sensor/detector or a geolocation sensor/detector in 
7.	 U. S. Patent Application Publication 2002/0159168 to Epps et al teaches it is well known to use and employ actuator of a piezoelectric material in order to adjust a mirror element and U.S. Patent Application Publication 2005/0200984 to Browne et al teaches it is well known to use and employ actuator of a shape memory material in order to adjust a mirror element.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

RDS
June 04, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872